Exhibit 10.7 CONSULTING AGREEMENT THIS CONSULTING AGREEMENT entered into as of this 1st day of July, 2009 between UtiliPoint International, Inc., a New Mexico corporation (the “Company”) and KLI IP Holding Inc., a Delaware corporation (“Consultant”). WHEREAS, the Company desires to engage Consultant to provide certain services for the Company, and Consultant desires to provide the same to Company. NOW, THEREFORE, in consideration of the premises and the mutual promises set forth herein, the parties agree as follows: 1.For a period of twenty-four (24) months beginning on July 1, 2009 (the “Consulting Period”) Consultant shall serve as a consultant to the Company on matters pertaining to the joint business and marketing efforts of the Company and The Intelligent Project, LLC, a Delaware limited liability company.Consultant’s services shall include consultation with and advice to directors and officers of the Company. 2.During the Consulting Period, the Company shall be entitled to Consultant’s services for reasonable times when and to the extent requested by, and subject to the direction of, the Chairman and Chief Executive Officer of the Company.Consultant’s services shall be provided by Consultant’s employees, officer and managers.Company acknowledges and agrees that Consultant will not be required to devote Consultant’s (or any of its employees, officers, or managers) full-time and business efforts to the duties of Consultant specified in this Agreement.So long as Consultant accomplishes the services requested, it shall be left to the professional judgment of the Consultant as to the amount of time and the manner necessary to perform the services. 3.Consultant’s services shall be rendered from its office, unless by mutual agreement from time to time arrangements are made for those services to be rendered elsewhere.Reasonable travel and living expenses necessarily incurred by Consultant’s officers, managers or employees to render services at locations other than its office shall be reimbursed by the Company promptly upon receipt of proper statements with regard to the nature and amount of those expenses.Those statements shall be furnished to the Company monthly at the end of each calendar month of the Consulting Period during which any of those expenses are incurred.In the performance of services for which travel and living expenses are incurred, the Consultant will follow the procedures of UtiliPoint set forth on Exhibit A, annexed hereto and made a part hereof. 4.Consultant shall have no authority to bind Company by or to any obligation, agreement, promise or representation without first obtaining the written approval of the Chairman, President or Chief Executive Officer of the Company.Consultant shall not incur any liability on behalf of Company or in any way represent or bind Company in any manner or thing whatsoever and nothing herein shall be deemed to constitute either party the agent or legal representative of the other.Consultant shall not have the authority and shall not represent that it has authority to approve check requests or to order, purchase or otherwise obtain any equipment, supplies, services or other materials on behalf of Company.If the Chairman, President or Chief Executive Officer of the Consultant shall happen to be serving in a management role with the Company at any time, then he shall not have the authority to represent both the Company and the Consultant as to the same contract or matter, nor to authorize the expenditure of funds of either the Company or the Consultant that benefit him personally, such as travel or living expenses, except as otherwise approved by the Board of the Company. 5.In consideration of Consultant’s entering into this Agreement, the Company has agreed to compensate the Consultant with a grant of Company stock options to purchase 850 shares of the common stock of the Company pursuant to a Stock Option Agreement in substantially the form attached hereto as Exhibit B. 1 6.It is expressly acknowledged by the parties that Consultant will be an independent contractor and nothing in this Agreement will be construed to create an employer/employee relationship, an agency relationship, a joint venture relationship or a partnership with Company. 7.Each of the parties covenants and agrees that it will comply with all applicable federal, state and local laws, rules and regulations and pertinent provisions of all contracts, permits and pertinent agreements to which it is a party or is otherwise bound that relate to this Agreement. 8.Consultant shall be responsible for withholding, paying, and reporting any and all required federal, state or local income, employment and other taxes and charges.Consultant understands and agrees that Company will make no deduction from payments to Consultant for federal or state tax withholdings, social security, unemployment, workers’ compensation or disability insurance. 9.Consultant agrees that it will not without the Company’s consent disclose to anyone (other than its employees, officer, managers or agents assisting Consultant with the performance of its services hereunder) any trade secrets of the Company or any confidential or non-public information relating to the Company’s business, operations or prospects. 10.This Agreement may be terminated by Company or Consultant without cause in their sole discretion by providing the other party with at least ninety (90) calendar days’ advance written notice (the “Notice Period”).If the Consultant terminates this Agreement without cause prior to the first anniversary of the commencement of the Term, then the Consultant shall forfeit and return to the Company any unexercised options that the Consultant shall have received pursuant to Paragraph 5 above. 11.It is understood and agreed by the parties that the services of Consultant are unique and personal in nature and the Consultant shall not delegate or assign all or any portion of its required performance to any non-affiliated individual, firm or entity. 12.No waiver, amendment or modification of any provision of this Agreement shall be effective unless in writing and signed by both parties.No failure or delay by either party in exercising any right, power or remedy under this Agreement shall operate as a waiver of any such right, power or remedy. 13.This Agreement shall be binding upon and inure to the benefit of the heirs, successors, and assigns of the parties hereto. 14.Any notices, requests, demands and other communications required or permitted to be given under this Agreement will be in writing and, except as otherwise specified in writing, will be given by personal delivery, facsimile transmission, express courier service or by registered or certified mail, postage prepaid, return receipt requested: If to Company: 6000 Uptown Blvd.
